Case 4:20-cv-01767 Document 1 Filed on 05/20/20 in TXSD Page 1 of 6
Case 4:20-cv-01767 Document 1 Filed on 05/20/20 in TXSD Page 2 of 6
Case 4:20-cv-01767 Document 1 Filed on 05/20/20 in TXSD Page 3 of 6
Case 4:20-cv-01767 Document 1 Filed on 05/20/20 in TXSD Page 4 of 6
Case 4:20-cv-01767 Document 1 Filed on 05/20/20 in TXSD Page 5 of 6
Case 4:20-cv-01767 Document 1 Filed on 05/20/20 in TXSD Page 6 of 6
                                         ~
                                         ~
                                          ~
                                          ~
                                                ---     Q   rJ
                                             <~ 0)          .,()
                                                            'J
                                                            r--
                                         ~J                 f'-

           , ~a        j
                       ~
                                         ~

                                             I~

                                          ~~ )~
                                                    ·

                                                            ~

           If:        J
                       ~

                      -,
                                         <--:}·
                                         ~
                                                   '--1
                                                  ..::::s
                                                  ~-r
                                                            ,)
                                                            .




               '                         A Lr, ~
                                         ~~~
